Citation Nr: 0419069	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  97-33 849A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to a compensable evaluation for hair loss.

3.  Entitlement to a compensable evaluation for a left 
shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The veteran served on active duty from November 1989 to June 
1996.

This matter is before the Board of Veterans' Appeals from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the disposition of the instant case has been completed to the 
extent possible based upon the cooperation of the veteran.

2.  The is no competent medical evidence that the veteran has 
a current left knee disorder.

3.  The competent medical evidence reflects the veteran has 
full range of motion of the left shoulder.

4.  The veteran's service-connected hair loss is not manifest 
by a disfiguring scar; a scar 5 or more inches (13 or more 
cm.) in length; scar at least one-quarter inch (0.6 cm.) wide 
at widest part; surface contour of scar elevated or depressed 
on palpation: scar adherent to underlying tissue; skin hypo- 
or hyper-pigmented in an area exceeding six square inches (39 
sq. cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); skin indurated and inflexible in 
an area exceeding six square inches (39 sq. cm.). 

5.  The competent medical evidence reflects that the 
veteran's hair loss is limited to his scalp.



CONCLUSIONS OF LAW

1.  Service connection is not warranted for a left knee 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2003).

2.  The criteria for a compensable evaluation for the 
veteran's service-connected left shoulder disorder are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5201 (2003).

3.  The criteria for a compensable evaluation for the 
veteran's service-connected hair loss are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.118, Diagnostic Codes 7800 and 
7831 (2003); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The VCAA, which became 
law on November 9, 2000, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004), the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

Here, the decisions which are the subject of this appeal were 
promulgated prior to the November 9, 2000, enactment of the 
VCAA.  

In Pelegrini the Court noted that, where the initial 
unfavorable decision was rendered prior to the enactment of 
the VCAA, the AOJ did not err in failing to comply with the 
timing requirements of the notice.  However, the Court did 
note that in such cases, the veteran would still be entitled 
to "VCAA content-complying notice" and proper subsequent VA 
process.  Pelegrini, slip. op. at 10-11.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

Here, the RO informed the veteran of the enhanced duty to 
assist and notify by virtue of correspondence dated in 
September 2003.  Among other things, this correspondence 
specifically addressed the requirements for a grant of 
service connection and for increased evaluations, informed 
the veteran of what information and evidence he must submit, 
what information and evidence will be obtained by VA, and the 
need for the veteran to submit any evidence in his possession 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holding in Quartuccio, supra.  Moreover, the veteran has been 
provided with a copy of the appealed rating decision, the 
respective Statements of the Case (SOCs), and the multiple 
Supplemental Statements of the Case (SSOCs) which provided 
him with notice of the law and governing regulations 
regarding his claims, as well as the reasons for the 
determinations made with respect to his case.  Further, the 
veteran's accredited representative indicated familiarity 
with VCAA in a June 2004 statement submitted in support of 
his appeal.  In light of the foregoing, the Board finds that 
the veteran was notified and aware of what information and 
evidence was needed to substantiate his claims, as well as 
what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for him to submit any evidence in his possession that was 
relevant to the claims.  Therefore, the Board finds that the 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) has been satisfied.

Regarding the duty to assist, it does not appear that the 
veteran has indicated the existence of any pertinent evidence 
that has not been obtained or requested by the RO.  In fact, 
it should be noted that he did not respond to the RO's 
request in the September 2003 correspondence that he identify 
any such evidence not of record.  Moreover, he has been 
accorded VA medical examinations in conjunction with this 
case.  However, he failed to report for new VA medical 
examinations scheduled in September 2000.  No good cause has 
been alleged for his failure to appear for these 
examinations.  See 38 C.F.R. § 3.655.  Although his 
representative asserted in an April 2003 statement that the 
veteran wanted to be rescheduled for new examinations, the 
representative also stated that he was leaving for Germany 
soon.  Further, there is no response to the September 2003 
correspondence's request that he respond if he was willing to 
report for an examination.  Thus, the Board concludes that 
the duty to assist has been satisfied to the extent possible 
due to the cooperation of the veteran.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is 
not a "one-way street."  If the veteran wants help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.).  

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.

I.  Service Connection

Background.  The veteran's service medical records contain no 
findings indicative of left knee problems.  In fact, his 
lower extremities were clinically evaluated as normal on his 
May 1996 expiration of term of service examination.  Further, 
on the concurrent Report of Medical History he indicated that 
he had not experienced "trick" or locked knee.

The evidence of record also includes various post-service 
medical records which cover a period from 1996 to 2003.

In December 1997, the veteran underwent a VA general medical 
examination at which he reported, in part, that he banged his 
left knee against a car door in April 1996.  However, he did 
not seek any medical attention at that time.  Nevertheless, 
he now noted a popping sensation and soreness when he had 
been bicycling.  He also reported that weather changes did 
not affect the pain.  On examination of the left knee, the 
veteran was able to flex the knee to 140 degrees with full 
extension.  Muscle strength in then left lower extremity was 
5/5.  Further, there was no evidence of swelling, joint line 
tenderness, or ligamentous laxity.  Based on the foregoing, 
the examiner diagnosed normal medical exam of the left knee 
at this time.

No competent medical diagnosis of a left knee disorder is 
otherwise shown by the evidence of record.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a left knee disorder.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu, supra.  
Consequently, his contentions cannot constitute competent 
medical evidence.  38 C.F.R. § 3.159(a)(1).

Although the veteran reports an in-service left knee injury 
and current symptomatology, no competent medical evidence is 
of record which diagnoses him with a current left knee 
disorder.  In fact, the December 1997 VA general medical 
examination found his left knee to be normal.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  

Since there is no competent medical evidence of a current 
left knee disorder, the Board finds that the preponderance of 
the evidence is against the veteran's service connection 
claim, and it must be denied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

II.  Increased Rating

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with this appeal.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found - a practice known as 
"staged" ratings.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

A.  Hair Loss

Background.  The veteran essentially contends that his hair 
loss is more disabling than contemplated by the current 
noncompensable (zero percent) rating.  He maintains that he 
has experienced emotional strain because the spots on his 
head make him look like he has some kind of disfigurement.  
Further, he asserted that he experienced a great deal of 
ridicule during his last 5 years of military service because 
of his hair loss.

The veteran's service medical records reflect that he was 
treated for hair loss beginning in 1991, diagnosed as 
alopecia areata.

The veteran underwent a VA dermatology examination in 
December 1997.  At this examination, he described the hair 
loss as beginning with round patches of non-scarring alopecia 
which eventually resolved, but new ones continued to develop.  
He was ultimately treated in the military with a topical 
agent, as well as intralesional steroids which seemed to 
improve the condition, but he continued to develop patches.  
Further, he reported that the condition was of cosmetic 
concern to him.  He denied any history of thyroid disease, 
diabetes mellitus, or other auto-immune disease.

On examination, the veteran was found to have several round 
patches of non-scarring alopecia, approximately 1.5 to 2 cm 
in diameter, mostly on the occipital and parietal scalp 
areas.  However, the beard area was clear at that time.  
Diagnosis following examination was alopecia areata.


Legal Criteria.  The record reflects that the veteran's hair 
loss was initially evaluated pursuant to the criteria found 
at 38 C.F.R. § 4.118, Diagnostic Code 7800 for scars, 
disfiguring, head, face, or neck.  However, during the 
pendency of this appeal, the criteria for evaluating skin 
disabilities was changed effective August 30, 2002, including 
Diagnostic Code 7800.  Further, the revised criteria included 
a new Diagnostic Code 7831 specifically to rate alopecia 
areata.  See 67 Fed. Reg. 49,590 (July 31, 2002).  In order 
to ensure a full and fair adjudication of the veteran's 
claim, the Board will address whether he is entitled to a 
compensable rating under any of the potentially applicable 
Diagnostic Codes.

Prior to August 30, 2002, Diagnostic Code 7800 provided that 
a noncompensable evaluation was warranted for a slightly 
disfiguring scar of the head, face, or neck.  A 10 percent 
evaluation required that such a scar be moderately 
disfiguring.  A 30 percent evaluation required that the scar 
be severely disfiguring, especially if producing a marked and 
unsightly deformity of the eyelids, lips, or auricles.  A 50 
percent evaluation required that the scarring result in 
complete or exceptionally repugnant deformity of one side of 
the face or in marked or repugnant bilateral disfigurement.   
When in addition to tissue loss and cicatrization, there was 
marked discoloration, color contrast, or the like, the 50 
percent rating under Diagnostic Code 7800 could be increased 
to 80 percent, the 30 percent rating to 50 percent, and the 
10 percent rating to 30 percent.  38 C.F.R. § 4.118, 
Diagnostic Code 7800, Note (effective prior to August 30, 
2002).

Under the revised version of Diagnostic Code 7800, effective 
August 30, 2002, an 80 percent evaluation is warranted with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement.  With visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with four or five characteristics of disfigurement a 50 
percent evaluation is warranted.  Visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement warrant a 30 
percent evaluation.  One characteristic of disfigurement 
warrants the assignment of a 10 percent disability rating.

Under note (1), the eight characteristics of disfigurement 
for purposes of evaluation under Diagnostic Code 7800, are: a 
scar 5 or more inches (13 or more cm.) in length; scar at 
least one-quarter inch (0.6 cm.) wide at widest part; surface 
contour of scar elevated or depressed on palpation: scar 
adherent to underlying tissue; skin hypo- or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.); underlying 
soft tissue missing in an area exceeding six square inches 
(39 sq. cm.); skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.). 

Under the new Diagnostic Code 7831, a noncompensable rating 
is warranted for alopecia areata where hair loss was limited 
to the scalp and face.  A 10 percent rating is warranted for 
a total loss of body hair.


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the schedular 
criteria for a compensable evaluation for his service-
connected hair loss under any of the potentially applicable 
Diagnostic Codes.

The Board acknowledges the veteran's contentions that his 
hair loss makes him look like he has some kind of 
disfigurement.  However, the competent medical evidence does 
not reflect that it has actually resulted in a disfiguring 
scar.  As noted above, the December 1997 VA examination 
specifically found that he had non-scarring alopecia.  Thus, 
he does not meet or nearly approximate the criteria of a 
moderately disfiguring scar necessary for a compensable 
evaluation under the "old" version of Diagnostic Code 7800 
in effect prior to August 30, 2002.

With respect to the "new" version of Diagnostic Code 7800, 
effective August 30, 2002, the Board finds that the competent 
medical evidence does not reflect he has one or more of the 
characteristics of disfigurement necessary for a compensable 
evaluation.  As already noted, the December 1997 VA 
examination found him to have several round patches of non-
scarring alopecia, approximately 1.5 to 2 cm in diameter.  
There is no competent medical evidence that this service-
connected disability is manifest by a scar 5 or more inches 
(13 or more cm.) in length; scar at least one-quarter inch 
(0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo- or hyper- pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  Consequently, he is not entitled 
to a compensable rating under the "new" version of 
Diagnostic Code 7800.

The Board further notes that the competent medical evidence 
reflects that the veteran's hair loss is limited to his 
scalp, and there is no evidence that it has resulted in loss 
of all body hair.  Accordingly, he is not entitled to a 
compensable rating under Diagnostic Code 7831.

The Board sympathizes with the veteran for the emotional 
strain he has experienced due to his hair loss.  
Nevertheless, such complaints do not correspond to any of the 
schedular criteria for evaluating the service-connected 
disability.  As such, it is not for consideration in the 
instant case.  See Massey, supra; Pernorio, supra.

In light of the foregoing, the Board finds that the veteran 
does not meet or nearly approximate the schedular criteria 
for a compensable evaluation for his service-connected hair 
loss under any of the potentially applicable Diagnostic 
Codes.  Consequently, the Board must conclude that the 
preponderance of the evidence is against the claim, and it 
must be denied.

Since the preponderance of the evidence is against the 
veteran's claim of entitlement to a compensable rating for 
his hair loss, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert, supra; Ortiz, supra.  

The Board wishes to emphasize that it took into consideration 
the applicability of "staged" ratings pursuant to 
Fenderson, supra, when it evaluated the veteran's hair loss 
claim.  However, the record showed no distinctive periods 
where he met or nearly approximated the criteria for a 
compensable rating.  

B.  Left Shoulder

Background.  The veteran essentially contends that his 
service-connected left shoulder disorder is more disabling 
than contemplated by the current noncompensable evaluation.  
He reported that it had been pulled from its socket twice 
within a 2 year period, that since that time it had been sore 
in the morning at least 3 to 4 times a week, and that 
whenever he stretched his arms or played with his son his 
shoulder felt like it wanted to pop out again.  Further, he 
asserted that he was told in service that he had a badly worn 
rotator cuff.  He also indicated that he did not understand 
how his service-connected right shoulder could be evaluated 
as compensable, but not his left shoulder.

The veteran's service medical records reflect that he was 
treated for a left shoulder injury in March 1994 that 
occurred while playing football.  He reported that the 
shoulder had popped out.  Assessment was strain.  Subsequent 
records from February 1996 note treatment for an additional 
left shoulder injury that occurred when he slipped on the 
ice, assessed as shoulder strain.  It was noted he had a 
positive history for shoulder dislocation.  Although his 
upper extremities were clinically evaluated as normal on his 
May 1996 expiration of term of service examination, he 
indicated on the concurrent Report of Medical History that he 
had experienced painful or "trick" shoulder.

The veteran underwent a VA joints examination in September 
1996, at which he summarized his in-service left shoulder 
problems to include that possibly popped out/was dislocated 
on 2 occasions.  Further, he reported that his shoulder was 
now okay, but in the morning his trapezius muscles were 
sometimes tender.  On examination, his left shoulder did not 
have swelling, warmth, tenderness, or effusion.  
Additionally, no crepitance was observed.  He was also found 
to have full range of motion, with 90 degrees of internal and 
external rotation, and 180 degrees of abduction.  Moreover, 
it as noted that X-rays of the left shoulder were within 
normal limits.  Based on the foregoing, the examiner 
concluded that the left shoulder had a normal examination, 
but it ached some in the mornings.

At the December 1997 VA general medical examination, the 
veteran reiterated his in-service left shoulder problems, and 
reported that since that time he had had no further 
dislocations.  However, he emphasized that he was careful not 
to move his arm in extreme positions.  On examination of the 
left shoulder, he had forward flexion 180 degrees, abduction 
180 degrees, external and internal rotation 90 degrees with a 
little apprehension noted on external rotation at 90 degrees.  
Muscle strength of the left upper extremity was found to be 
5/5.  Further, X-rays of the left shoulder were noted as 
being unremarkable.  Diagnoses following examination of the 
veteran included chronic dislocation of the left shoulder.

None of the subsequent medical records reflects treatment for 
the service-connected left shoulder disorder.


Legal Criteria.  Under the laws administered by VA, a 
distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes.  In the instant 
case, the veteran's right shoulder is considered the major 
upper extremity.

The RO has evaluated the veteran's service-connected left 
shoulder disorder on the basis of limitation of motion.  

Limitation of motion of the minor shoulder to shoulder level, 
or midway between the side and shoulder level, warrants a 20 
percent evaluation.  Motion no more than 25 degrees from the 
side warrants a 30 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  

The standard range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a compensable rating for his service-connected left shoulder 
disorder.

Both the September 1996 VA joints examination and the 
December 1997 VA general medical examination reflects he had 
full range of motion of his left shoulder.  As such, he 
clearly does not meet or nearly approximate the criteria of 
limitation of motion of the left shoulder to shoulder level, 
or midway between the side and shoulder level, necessary for 
a compensable rating under Diagnostic Code 5201.  38 C.F.R. 
§ 4.71a.  Moreover, X-rays showed the shoulder to be normal 
and unremarkable.  In addition, the December 1997 examination 
found the muscle strength of the left upper extremity was 
5/5.

The Board acknowledges that the veteran reported his shoulder 
is sore sometimes in the morning, and that the December 1997 
examination found he had apprehension on external rotation at 
90 degrees.  However, he does not report, nor does the 
competent medical evidence reflect, that he experiences left 
shoulder pain to the extent that results in additional 
impairment that would warrant a compensable evaluation.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board also acknowledges the veteran's contentions that 
his left shoulder was dislocated twice within a 2 year 
period, that he was informed that he had a worn rotator cuff 
during service, and that he does not understand how his 
service-connected right shoulder disorder has a compensable 
evaluation but not his left shoulder.  First, the 
dislocations noted by the veteran appear to be in reference 
to his in-service problems, and there is no competent medical 
evidence showing any post-service dislocation.  In fact, the 
veteran himself acknowledged that there had been no post-
service dislocations at the December 1997 examination.  
Second, his contentions that he has a badly worn rotator cuff 
of the left shoulder is not supported by the September 1996 
and December 1997 X-rays which were noted as being within 
normal limits and unremarkable.  The Board also notes that 
the Court has held that a lay person's account of what a 
medical professional purportedly said is simply too 
attenuated and inherently unreliable to constitute medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
Finally, the impairment attributable to the right shoulder 
has no bearing upon the evaluation assigned for the left 
shoulder; they are separate and distinct disabilities, and 
are evaluated accordingly.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a compensable rating for his service-connected left shoulder 
disorder.  Thus, the Board concludes that the preponderance 
of the evidence is against the claim, and it must be denied.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert, supra; Ortiz, supra.  

In making the above determination, the Board notes that it 
took into consideration the applicability of "staged" 
ratings pursuant to Fenderson, supra.  However, the record 
showed no distinctive periods where the veteran met or nearly 
approximated the criteria for a compensable rating.  As 
indicated above, the only competent medical evidence of 
record to evaluate the severity of his service-connected left 
shoulder disorder are the September 1996 and December 1997 VA 
examinations, both of which showed full range of motion.

C.  Extraschedular Rating

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  Here, the post-service medical records do not 
indicate any periods of hospitalization for either the 
veteran's service-connected hair loss or left shoulder 
disorder.  Moreover, nothing in the record supports a finding 
that either of these disabilities has resulted in marked 
interference with employment.  Consequently, the Board must 
conclude that consideration of an extraschedular rating is 
not warranted based on the facts of this case.


ORDER

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to a compensable evaluation for hair loss is 
denied.

Entitlement to a compensable evaluation for a left shoulder 
disorder is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



